Exhibit 10.6
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 
OFFICE SUPPLY LINE, INC.
 
PROMISSORY NOTE
 

Date of Issuance: October 10, 2011 Principal Amount: $240,000

 
FOR VALUE RECEIVED Office Supply Line, Inc., a Nevada company (the “Company”),
promises to pay to Crisnic Fund, S.A. (“Holder”), or its registered assigns, the
principal sum of two hundred and forty thousand dollars ($240,000) (the
“Principal”) when due, whether upon the Due Date (as defined below),
acceleration, prepayment or otherwise (in each case in accordance with the terms
hereof).  This promissory note (this “Note”) is issued pursuant to the
Securities Exchange Agreement dated as of the date set out above as the Issuance
Date (the “Issuance Date”), by and among the Holder, the Company, Red Rock
Pictures Holdings Inc., a Nevada corporation and the shareholders of the
Company, as may be amended from time to time (the “Exchange
Agreement”).  Capitalized terms not otherwise defined herein shall have the same
meanings ascribed to them in the Exchange Agreement.
 
Section 1.   Payment of Principal.  On the Due Date, the Company shall pay to
the Holder an amount in cash representing all outstanding Principal.  For
purposes of this Note, “Due Date” means the schedule of payment dates listed on
Schedule A.
 
Section 2.   Payment.  Payments due hereunder shall be made in lawful tender of
the United States.  All payments due hereunder shall be made by the Company to
Holder at the address set forth in Section 13 below, or at such other place as
the Holder may from time to time designate in writing.
 
Section 3.   Events of Default.  The occurrence of any of the following shall
constitute an “Event of Default” under this Note:
 
(a) The Company shall fail to pay any principal payment required under the terms
of this Note within five (5) days of the Due Date thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.   Notice of Default; Cure; Remedies.  Upon an Event of Default, the
Holder shall deliver written notice of the Event of Default to the Company in
accordance with Section 13 hereof (a “Default Notice”).  The Company shall have
the right to cure, within the thirty (30) days following the Company’s receipt
of a Default Notice (the “Cure Period”), any Event of Default.  If the Company
fails to cure an Event of Default within the Cure Period, then at any time
following the end of the Cure Period (the “Demand Date”) the Holder may declare
all outstanding obligations payable by the Company hereunder to be immediately
due and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived and, in addition to the foregoing
remedies, the Holder may exercise any other right, power or remedy granted to it
or otherwise permitted to it by law, either by suit in equity or by action at
law, or both.
 
Section 5.   Escrow Agreement.  The obligations of the Company under this
Promissory Note are secured by 650,001 preferred shares of Red Rock Pictures
Holdings, Inc. (“Red Rock”) pursuant to the Escrow Agreement, dated as of
October 10, 2011 between the Company, Red Rock, the Holder and Sichenzia Ross
Friedman Ference Anslow LLP.
 
Section 6.   Subordination.  All payments due under this Note shall rank pari
passu with all Other Notes; provided, however, that any and all payments due
under this Note shall become subordinate to any future Indebtedness of the
Company relating to the consummation of any business combination through
purchase, sale, merger, joint venture or otherwise in one or more
transactions.  For purposes of this Note, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $1,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $1,000 due under leases required to be
capitalized in accordance with GAAP.
 
Section 7.   No Voting or Dividend Rights; Limitation of Liability.  Nothing
contained in this Note shall be construed as conferring upon the Holder the
right to vote or to consent or to receive notice as a member of the Company or
any other matters or any rights whatsoever as a member of the Company.  No
dividends shall be payable or accrued in respect of this Note, the interest
represented hereby or the underlying securities until, and only to the extent
that, the conversion rights of this Note shall have been exercised.
 
Section 8.   Successors and Assigns.  The Company may not sell, transfer or
otherwise dispose of this Note without the prior written consent of the
Holder.  The rights and obligations of the Company and the Holder shall be
binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.
 
Section 9.   Construction; Headings.  This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.
 
Section 10.   Severability.  Any provision of this Note that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 11.   Cancellation.  After all principal, accrued interest, late charges
and other amounts at any time owed on this Note have been converted or paid in
full, this Note shall automatically be deemed canceled, shall be surrendered to
the Company for cancellation and shall not be reissued.
 
Section 12.   Amendments; Waivers.  Any term of this Note may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Purchaser.
 
Section 13.   Notices.  Any notice required or permitted by this Note shall be
made in accordance with the Exchange Agreement.
 
Section 14.   Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Note shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the Company and the Holder irrevocably submits to
the exclusive jurisdiction of the courts of the State of New York for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Note and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on the Company
and the Holder, as applicable, anywhere in the world by the same methods as are
specified for the giving of notices under the Exchange Agreement.  Each of the
Company and the Holder irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court.  Each of the Company and the Holder irrevocably waives any objection to
the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  EACH OF
THE COMPANY AND THE HOLDER WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS NOTE AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
[Signature Follows On Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.
 

  OFFICE SUPPLY LINE, INC.            
By:
/s/      Name:       Title:            

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
Amount Due
Due Date
$50,000
 
November 8, 2011
$25,000
 
November 15, 2011
$25,000
 
November 22, 2011
$25,000
 
November 29, 2011
$25,000
 
December 6, 2011
$25,000
 
December 13, 2011
$25,000
 
December 20, 2011
$25,000
 
December 27, 2011
$15,000
 
January 3, 2012



 